                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA

BRISTOL BAY ECONOMIC DEVELOPMENT
CORPORATION, et al.,                              Case No. 3:19-cv-00265-SLG

                                    Plaintiffs,

   v.

CHRIS HLADICK
U.S. Environmental Protection Agency, et al.,

                                  Defendants.


SALMONSTATE, et al.,                              Case No. 3:19-cv-00267-SLG

     Plaintiffs,

   v.

CHRIS HLADICK,
U.S. Environmental Protection Agency, et al.,

    Defendants.


TROUT UNLIMITED,                                  Case No. 3:19-cv-00268-SLG

     Plaintiff,

   v.

U.S. ENVIRONMENTAL PROTECTION
AGENCY, et al.,

    Defendants.




        Case 3:19-cv-00265-SLG Document 68 Filed 04/06/20 Page 1 of 4
      DECLARATION OF WESLEY JAMES FURLONG IN SUPPORT OF
               PLAINTIFFS’ MOTION TO LIFT STAY

      I, Wesley James Furlong, declare the following:

      1.       I am over the age of eighteen and competent to testify to the matters

herein.

      2.       I am a Staff Attorney at the Native American Rights Fund in

Anchorage, Alaska. In that capacity, I represent the Nondalton Tribal Council as a

Cooperating Agency, see 40 C.F.R. § 1501.6, in the U.S. Army Corps of Engineers’

(“USACE”) National Environmental Policy Act (“NEPA”) review of the proposed

Pebble Mine.

      3.       On March 31, 2020, in that capacity and on behalf of the Nondalton

Tribal Council, I participated in a Cooperating Agency technical meeting

teleconference hosted by the USACE for the Pebble Mine NEPA process.

      4.       The purpose of this teleconference was for the USACE to provide an

update on the NEPA process to the Cooperating Agencies.

      5.       During the teleconference, the USACE was asked whether its timeline

for review of the Pebble Mine Clean Water Act permit application had been delayed

because of the escalating COVID-19 pandemic.

      6.       In response, USACE Project Manager Shane M. McCoy stated that the

USACE’s timeline was unchanged.




                                          2
           Case 3:19-cv-00265-SLG Document 68 Filed 04/06/20 Page 2 of 4
      7.       Specifically, Mr. McCoy stated that the USACE still intended to

publish its final environmental impact statement (“EIS”) for the proposed Pebble

Mine by mid-June 2020.

      8.       Mr. McCoy stated that while the NEPA requires that a record of

decision (“ROD”) cannot be issued sooner than thirty days after the publication of a

Final EIS, the USACE intends on issuing its ROD for the Pebble Mine around sixty

days after the publication of the Final EIS.

      9.       Mr. McCoy stated that the ROD would be issued jointly by the USACE,

the U.S. Coast Guard, and the U.S. Bureau of Safety and Environmental

Enforcement.

      10.      Mr. McCoy indicated that the timeline for the publication of the Final

EIS and the issuance of the joint ROD would not likely change because of the

COVID-19 pandemic.

      11.      Attached to this Declaration are the minutes from the March 31

teleconference. The minutes were compiled by the USACE’s EIS contractor,

AECOM, and distributed to Cooperating Agencies immediate after the end of the

teleconference. See Exhibit A.

      12.      The minutes reflect Mr. McCoy’s statements regarding the intended

date of publication of the Final EIS, but omit his statements regarding the intended

date of the issuance for the joint ROD.


                                           3
           Case 3:19-cv-00265-SLG Document 68 Filed 04/06/20 Page 3 of 4
Case 3:19-cv-00265-SLG Document 68 Filed 04/06/20 Page 4 of 4
